Citation Nr: 1448736	
Decision Date: 11/03/14    Archive Date: 11/10/14	

DOCKET NO.  09-14 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for bilateral sensorineural hearing loss.

2.  Entitlement to an effective date earlier than November 27, 2006 for an award of service connection for bilateral hearing loss and tinnitus, to include on the basis of clear and unmistakable error in a May 15, 1986 rating decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to December 1970, a portion of which represented service in the Republic of Vietnam.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

Upon review of this case, it would appear that, in addition to the issues currently on appeal, the Veteran seeks entitlement to an increased evaluation for service-connected tinnitus.  Inasmuch as that issue has not been developed or certified for appellate review, it is not for consideration at this time.  It is, however, being referred to the RO for appropriate action.

This case was previously before the Board in June 2012, on which occasion it was remanded for additional development.  The case is now, once more, before the Board for appellate review.

For reasons which will become apparent, this appeal is once again being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case raises some question as to the current severity of the Veteran's service-connected hearing loss, as well as the propriety of the effective date assigned for the Veteran's awards of service connection for bilateral hearing loss and tinnitus.

In that regard, service treatment records currently contained in the Veteran's claims file encompass only the period up to and including October 1967, fully three years prior to the Veteran's final discharge from service.  Moreover, available service treatment records do not at this time include a copy of the Veteran's service separation examination.  Significantly, in correspondence of January 1986 submitted in conjunction with his original claim, the Veteran indicated that evidence of his hearing loss could be found in the record of the physical examination performed on his discharge from the Marine Corps in 1970, at which time, according to the Veteran, the corpsman conducting the examination informed the Veteran that his hearing had deteriorated, but was "not enough to merit compensation."  Under the circumstances, an attempt will be made to obtain any additional service treatment records, including the Veterans service separation examination, prior to a final adjudication of his current claim.

The Board further notes that, at the time of the aforementioned remand in June 2012, it was requested that the Veteran be issued a Statement of the Case (SOC) encompassing the issue of entitlement to an effective date prior to November 27, 2006 for the award of service connection for bilateral hearing loss and tinnitus.  While it is true that, in December 2012, the Veteran and his accredited representative were issued an SOC on the issue of entitlement to an earlier effective date, that SOC failed to take into account whether there was clear and unmistakable error in a prior May 15, 1986 rating decision which denied entitlement to service connection for bilateral hearing loss and tinnitus.  Significantly, the allegation of clear and unmistakable error in that rating decision constitutes the basis of the Veteran's argument for an earlier effective date.

Finally, the Board notes that, based on evidence contained in the claims folder, the Veteran apparently underwent VA audiometric examinations on February 27, 2001 and December 3, 2010.  In that regard, while VA outpatient treatment records contain the reports of those examinations, the actual audiometric examinations themselves, to include pure tone air conduction thresholds and speech discrimination scores, are not at this time a part of the Veteran's claims file.  Moreover, during the course of a Travel Board hearing before the undersigned Veterans Law Judge in August 2014, the Veteran indicated that, during the past few months, he had undergone an additional VA audiometric examination, at which time he was informed that his hearing had become even worse.  Significantly, the report of that examination is also not at this time a part of the Veteran's claims folder.

Based on the aforementioned, the Board is of the opinion that additional development of the evidence is necessary prior to a final adjudication of the Veteran's claims.  Accordingly, the case is once again REMANDED to the AOJ for the following actions:

1.  The AOJ should contact the appropriate service department and/or record storage facility, to include the National Personnel Records Center, with a request that they attempt to obtain any service treatment records not currently on file, to include, in particular, service treatment records covering from the period from October 1967 to December 1970, and, in particular, the Veteran's service separation examination.  All such records, once obtained, should be made a part of the Veteran's claims folder.  Should the aforementioned records prove unavailable, the AOJ should specifically so state.

2.  The AOJ should then attempt to obtain the actual VA audiometric examinations conducted on February 27, 2001 and December 3, 2010, as well as any recent VA audiometric examination conducted during the months prior to the Veteran's Travel Board hearing in August 2014.  In addition, any pertinent VA or other inpatient or outpatient treatment records, subsequent to June 2012, the date of the most recent evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain such records, a notation to that effect should be included in the claims folder.  In addition, the Veteran and his representative should be informed of any such problem.

3.  The Veteran should then be afforded an additional VA audiometric examination in order to more accurately determine the current severity of his service-connected hearing loss.  The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned VA examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiner must specify in his report that the claims file, as well as the Veterans Virtual VA and Veterans Benefits Management System electronic records, have been reviewed.

4.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with the directives of this REMAND, and that the examiner has documented his consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report is deficient in any manner, the AOJ must implement corrective procedures.

5.  The AOJ should then readjudicate the issue of entitlement to an initial evaluation in excess of 20 percent for service-connected bilateral sensorineural hearing loss, as well as that of entitlement to an effective date earlier than November 27, 2006 for the award of service connection for bilateral hearing loss and tinnitus.  In adjudicating the issue of an earlier effective date, the AOJ should specifically address the Veteran's argument regarding clear and unmistakable error in a May 15, 1986 rating decision which denied entitlement to service connection for bilateral hearing loss and tinnitus.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claims for benefits since the issuance of a Statement of the Case (SOC) in December 2012.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



